Electronically Filed
                                                         Supreme Court
                                                         SCWC-XX-XXXXXXX
                                                         23-MAY-2019
                                                         07:52 AM



                          SCWC-XX-XXXXXXX

           IN THE SUPREME COURT OF THE STATE OF HAWAII


                       IN THE INTEREST OF AB



         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
               (CAAP-XX-XXXXXXX; FC-S NO. 15-0007)

       ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI
 (By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

          Petitioner/Intervenor-Appellant KL’s application for

writ of certiorari filed on March 31, 2019, is hereby accepted,

and will be scheduled for oral argument.     The parties will be

notified by the appellate clerk regarding scheduling.

          DATED:   Honolulu, Hawaii, May 23, 2019.

                             /s/ Mark E. Recktenwald
                             /s/ Paula A. Nakayama
                             /s/ Sabrina S. McKenna
                             /s/ Richard W. Pollack
                             /s/ Michael D. Wilson